NUMBER 13-14-00551-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


                               IN RE STATE FARM LLOYDS


                           On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Garza and Longoria
                   Memorandum Opinion Per Curiam1

        Relator, State Farm Lloyds, has filed a petition for writ of mandamus requesting

that this Court direct respondent, the Honorable Rose Guerra Reyna, Presiding Judge of

the 206th District Court of Hidalgo County, Texas, to withdraw her order denying relator’s

verified plea in abatement and to enter an order abating the suit for damages brought

against relator by the real party in interest, Claudia Garza, until sixty days after she

provides relator with a notice letter for her claim stating the specific, separate amounts



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
for the claimed damages and attorney’s fees. See TEX. INS. CODE ANN. § 541.154 (West,

Westlaw through 2013 3d C.S.) (“Prior Notice of Action”); id. § 541.155 (West, Westlaw

through 2013 3d C.S.) (“Abatement”); TEX. R. APP. P. 52.1 (“Commencement” of Original

Proceedings). In addition, relator requests that this Court issue immediate temporary

relief staying respondent’s order denying the plea in abatement. See TEX. R. APP. P.

52.10 (“Temporary Relief”).

      The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the petition for writ of mandamus should be

denied for the reasons expressed in our opinion in In re State Farm Lloyds, Richard

Freymann, and Nathan Burris, No. 13-14-00347-CV, 2014 WL 4243701, at **4–9 (Tex.

App.—Corpus Christi Aug. 27, 2014, orig. proceeding) (mem. op).          Accordingly, the

Court DENIES the petition for writ of mandamus and request for immediate temporary

relief. See TEX. R. APP. P. 52.8(d).


                                                       PER CURIAM


Delivered and filed the
25th day of September, 2014.




                                            2